Citation Nr: 0515056	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  02-14 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES


1.  Entitlement to a rating in excess of 30 percent for 
residuals of a gunshot wound (GSW) of the right leg with 
metallic foreign body (MFB) and limitation of motion of the 
right foot involving muscle group (MG) XI. 

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a GSW of the left leg involving MG XI.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU) due to a 
service connected disability.  

4.  Entitlement to service connection for anxiety neurosis.

5.  Entitlement to service connection for residuals of a 
cerebrovascular accident.

6.  Entitlement to service connection for a condition 
manifested by insomnia.

7.  Entitlement to service connection for malnutrition.

8.  Entitlement to service connection for avitaminosis.

9.  Entitlement to service connection for ischemic heart 
disease.

10.  Entitlement to service connection for severe anemia.

11.  Entitlement to service connection for osteoporosis.

12.  Entitlement to service connection for arthritis 
(diagnosed as osteoarthritis).

13.  Entitlement to service connection for peptic ulcer.

14.  Entitlement to service connection for cataract.


WITNESSES AT HEARING ON APPEAL

Appellant and M.C.


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had pre-war service from September to December 
1941, beleaguered status from December 1941 to April 1942, 
no-casualty status from April 1942 to April 1945, and regular 
Philippine Army Service from May 1945 to May 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2000 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO confirmed and continued a 
20 percent evaluation for residuals of a gunshot wound of the 
right leg, and a zero percent evaluation for residuals of a 
GSW of the left leg.  The RO also denied entitlement to a 
TDIU.  

This matter also arises from a January 2003 rating decision 
of the Manila, Republic of the Philippines, RO wherein the RO 
denied entitlement to service connection for anxiety 
neurosis, cerebrovascular accident (thrombosis), a condition 
manifested by insomnia, malnutrition, avitaminosis, and 
ischemic heart disease.  

This matter further arises from a May 2003 rating decision of 
the Manila RO wherein the RO denied entitlement to service 
connection for severe anemia, osteoporosis, arthritis 
(diagnosed as osteoarthritis), peptic ulcer and cataract.  

The veteran presented oral testimony at personal hearings in 
December 2002 and November 2003 at the RO.  Copies of the 
hearing transcript are of record.  

In a January 2005 rating decision, the RO assigned a 30 
percent evaluation for residuals of a gunshot wound of the 
right leg with MFB and injury to MG XI effective from 
December 16, 2004, and assigned a 10 percent disability 
evaluation for residuals of GSW of the left leg effective 
from December 16, 2004.  

Although increased evaluations were granted for residuals of 
gunshot wounds of the legs during the pending appeal, the 
case is considered still on appeal for a higher evaluation.  
In AB v. Brown, 6 Vet. App. 35, 38 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, when 
the veteran expresses general disagreement with the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation and thus to consider all potentially applicable 
disability ratings.

In a May 2001 letter, the veteran listed multiple conditions 
for which he seeks compensation benefits, to include 
hypertension.  The issue of entitlement to service connection 
for hypertension has been neither procedurally prepared nor 
certified for appellate review and is referred to the agency 
of original jurisdiction for clarification, initial 
consideration, and appropriate adjudication.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995). 

Although the veteran had requested a Travel Board hearing, in 
September 2004 he withdrew his request and asked that his 
case be directly certified to the Board in Washington as soon 
as possible for review of the evidence of record. 


FINDINGS OF FACT

1.  The appellant's gunshot wound residuals, involving muscle 
group XI of the right leg, currently manifest a healed scar, 
with complaints of pain in his right leg, no major tissue 
loss, X-ray evidence of fibular bone distal end damage, 
limitation of motion of the right ankle by pain, contractures 
on dorsiflexion of the right ankle, and chronic cellulitis of 
the right leg.  

2.  Medical records show X-ray evidence of inactive 
osteomyelitis of the right fibula, and the evidence is in 
relative equipoise as to whether that condition is related to 
the service-connected gunshot wound residuals.  

3.  The appellant's gunshot wound residuals, involving muscle 
group XI of the left leg, currently manifest a GSW scar which 
is essentially asymptomatic (i.e. well-healed and non-
tender)with no underlying muscle damage, no evidence of bone 
damage, and normal range of motion of the left ankle with 
slight limitation due to pain, resulting from no more than a 
moderate injury.  

4.  Service connection is currently in effect for residuals 
of GSW of the right leg with metallic foreign body (MFB) and 
limitation of motion of the right foot involving MG XI, 
evaluated as 30 percent disabling; residuals of a GSW of the 
left leg involving MG XI, evaluated as 10 percent disabling; 
and inactive osteomyelitis of the right fibula, evaluated as 
10 percent disabling pursuant to this decision.  These 
evaluations combine to a 40 percent disability evaluation.  

5.  The veteran had three years of grade school education, 
and there is no record of post-service employment.  He has 
reported having last worked full-time in 1980, says he became 
too disabled to work in 2000 and says he has not sought 
employment since he became too disabled to work.

6.  The veteran's service-connected disabilities are not of 
such nature and severity as to prevent him from securing or 
following any substantially gainful employment.

7.  There is no competent and probative medical evidence of 
record showing that the veteran has had a cardiovascular 
accident.  

8.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
disorders, to include malnutrition, avitaminosis, 
osteoporosis, cataract and a condition manifested by 
insomnia, either had onset in service or preexisted service 
and were permanently worsened therein.

9.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's claimed 
disorders, to include anxiety neurosis, ischemic heart 
disease, severe anemia, arthritis (diagnosed as 
osteoarthritis) and peptic ulcer, either had onset in service 
or preexisted service and were permanently worsened therein 
or were manifested to a compensable degree during the first 
year after his separation from service. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for residuals of a GSW injury of the right leg with MFB and 
limitation of motion of the right foot involving Muscle Group 
XI have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.73, 
Diagnostic Code 5311 (2004).

2.  Giving the benefit of the doubt to the veteran, the 
schedular criteria for a separate disability evaluation of 10 
percent for inactive osteomyelitis of the right fibula are 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R.§§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.118, 
Diagnostic Code 5000 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of a GSW injury to Muscle Group XI of the left 
leg have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.56, 4.71a, DC 
5271; 38 C.F.R. § 4.73, DC 5311; 38 C.F.R. § 4.118, DCs 7803, 
7804, 7805 (effective prior to Aug. 30, 2002); 38 C.F.R. 
§ 4.118, DCs 7802, 7803, 7804, 7805 (effective as of Aug. 30, 
2002) (2004); .

4.  The veteran is not unemployable solely as a result of 
service-connected disabilities.  38 U.S.C.A. §§ 5100-5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
3.341, 4.16, 4.19, 4.25 (2004).

5.  Malnutrition, avitaminosis, osteoporosis, cataract, and a 
condition manifested by insomnia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303. (2004).

6.  Anxiety neurosis, a cerebrovascular accident, ischemic 
heart disease, severe anemia, arthritis (diagnosed as 
osteoarthritis) and peptic ulcer were not incurred in or 
aggravated by active service, nor may they be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  In this case, the VCAA 
and its implementing regulations are accordingly generally 
applicable.  See Holliday v. Principi, 14 Vet. App. 280 
(2000) (the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-71 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the Court of Appeals 
for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The veteran submitted a claim in April 1999 seeking increased 
ratings for the residuals of gunshot wounds of his legs and 
entitlement to a TDIU.  The RO notified the veteran in June 
1999 that a medical examination would be scheduled in 
connection with his claim.  Prior to any VCAA notice letter 
being sent, the appellant was notified of the April 2000 
rating decision on the issues of the residuals of GSWs of the 
legs and entitlement to a TDIU, which included the reasons 
for the decision.  The RO then sent a notice letter in July 
2001, which notified the appellant of the provisions of the 
VCAA and its potential effect on his claim.  The RO notified 
him what evidence was necessary to establish entitlement, 
what information or evidence was still needed, what had been 
done by VA to help with his claim and what the appellant 
could do to help with his claim.  

He was notified as to what information and evidence he could 
submit and what information and evidence VA would make 
reasonable efforts to obtain on his behalf and that he was to 
provide enough information about the records so that VA could 
request them from the person or agency that had them.  He was 
further notified that:  "It's still your responsibility to 
make sure these records are received by us."  A June 2002 
statement of the case (SOC) contained the pertinent 
regulations and notification of what the evidence must show 
in order to substantiate his claim.  

In September 2002, the RO issued a letter pursuant to the 
provisions of the VCAA with regard to the veteran's claim for 
entitlement to service connection for ischemic heart disease, 
anxiety neurosis, cardiovascular accident (thrombosis), 
insomnia, malnutrition, and avitaminosis.  The RO notified 
the appellant of the provisions of the VCAA and the potential 
effect on his claim.  The RO notified him what evidence was 
necessary to establish entitlement, what information or 
evidence he needed to submit, and what VA would do to help 
with his claim. 

In March 2003, the RO issued a letter pursuant to the 
provisions of the VCAA with regard to the veteran's claim for 
entitlement to service connection for peptic ulcer, cataract 
of both eyes, severe anemia, arthritis and osteoporosis.  The 
RO notified the appellant of the provisions of the VCAA and 
the potential effect on his claim.  The RO notified him what 
evidence was necessary to establish entitlement, what 
information or evidence he needed to submit, and what VA 
would do to help with his claim. 

The RO issued another notice letter pursuant to VCAA in 
October 2003 regarding the claim for increased ratings, a 
TDIU and entitlement to service connection for six disorders.  

In addition, the RO sent a notice letter in October 2004 that 
notified the veteran as follows:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  Although this notice letter did not mention the group 
of six disorders for which service connection was claimed, 
the prior notices properly conveyed the essence of the 
regulation.  Furthermore, the SSOC issued in January 2005 
also contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  Moreover, all the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.  See Mayfield, 
slip op. at 27.  

The notices properly conveyed the essence of the regulation.  
They complied with the three statutory notice elements, and 
were in compliance with the fourth notice element, as set 
forth in 38 C.F.R. § 3.159(b)(1).  The letters gave notice of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim.  In addition, the 
regulation was provided in the January 2005 SSOC.  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  The Board acknowledges that the timing of the 
notice in this case on increased ratings for residuals of 
wounds of both legs and entitlement to a TDIU was 
noncompliant with the statutory requirement that it should 
precede the initial RO decision; however, the Board finds 
that this notice error was not prejudicial to the appellant.  
In a case, as here, where notice was not mandated at the time 
of the initial AOJ decision, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3159(b)(1) because an initial AOJ 
adjudication had already occurred.  See Pelegrini, supra.  
The proper subsequent VA process, in this case consisting of 
subsequent RO adjudicative actions, and a VCAA notification 
letter essentially cured the error in the timing of notice, 
and afforded the appellant a meaningful opportunity to 
participate effectively in the processing of his claim.  See 
Mayfield, supra. 

The timing of the notice in this case with regard to the 
veteran's claims for entitlement to service connection for 
multiple disorders was compliant with the statutory 
requirement that it precede the initial RO decision.  The RO 
sent notice regarding what information and evidence is needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence would be obtained by VA, to the 
appellant in September 2002 prior to an initial AOJ decision 
on his claim for entitlement to service connection for 
anxiety neurosis, ischemic heart disease, cardiovascular 
accident (thrombosis), a condition manifested by insomnia, 
malnutrition, and avitaminosis in January 2003.  The RO also 
sent notice to the appellant in March 2003 prior to an 
initial AOJ decision on his claim for entitlement to service 
connection for peptic ulcer, severe anemia, osteoporosis, 
cataract, and arthritis.   

The Board concludes that the notifications received by the 
appellant adequately complied with the four elements of the 
requisite notice under the provisions of VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  He has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

Our review found medical treatment records from the Manila 
Sanitarium and Hospital in the veteran's claim file that 
belong to another veteran.  These records, as well as other 
treatment records for the veteran, were discussed in the 
April 2000 rating decision and in the statement of the case 
issued in June 2002, wherein it was noted that none of the 
treatment records submitted showed any treatment for the 
veteran's bilateral leg disability.  Based upon this and 
other evidence, the RO confirmed and continued the prior 
evaluation.  While acknowledging that it appears the RO 
mistakenly considered the misfiled records, the determination 
made was not based upon a finding that the misfiled records 
reflected negatively against the veteran's service-connected 
bilateral leg disorders, but rather that no treatment for 
these disorders was shown in the misfiled records.  The 
records did not add any evidence to be considered in the 
decision on his claim.  Furthermore, during the pending 
appeal, based upon findings of a VA C&P examination in 
December 2004, the RO increased the ratings assigned to the 
veteran for these disabilities.  Accordingly, the misfiled 
records appear not to have materially affected the AOJ's 
determination on the bilateral leg issue on appeal.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Increased ratings and TDIU

A.  Factual background

Service medical records show that a casualty report in 
February 1942 from Bataan General Hospital #2 revealed 
incurrence of gunshot wounds of the legs.  In the report the 
battle casualty wound was described as slight.  At the time 
of examination in March (year illegible), the veteran 
reported suffering shell fragment wounds (SFWs) of both legs, 
when he was wounded in action at Orion, Bataan, on January 
27, 1942.  Clinical findings showed scars on both legs, and 
no musculoskeletal defects.  The wounds, incurred in the line 
of duty, were healed. 

A VA contract examination in November 1951 revealed that the 
veteran walked with a slight limp on his right leg.  At the 
posterior lateral aspect of the lower 1/3 of the right leg 
was a bulging, fluctuating scar, tender, 11/2" x 1/2", brownish 
in color, with a foreign body palpable under the bulge.  
There was a slight impairment in the eversion and inversion 
motion of foot; dorsal and plantar flexion were normal.  He 
could stand with his full weight on the right foot without 
difficulty.  At the lateral aspect of the middle 1/2 of the 
left leg was a brown oval scar, smooth and slightly 
depressed, non tender and non adherent, 1" x 3/4" in size, 
without any impairment of motion of ankle or foot.  The 
diagnoses were residual GSW of the right leg with healed 
cicatrix, healed fibula fracture, metallic foreign body (MFB) 
present, involvement of muscle group XI with manifestation, 
limitation of motion of the foot and no anesthesia; and a 
residual gunshot wound of the left leg with healed cicatrix, 
involvement of MG XI without manifestation, and no 
anesthesia.  

An X-ray report in November 1951 showed that an old fracture 
with deformity was seen in the distal 1/3 of the right 
fibula.  Fragments appeared in excellent alignment.  An MFB 
was seen embedded in the lower end of the right tibia facing 
the fibula.  

In a rating decision in December 1951, the RO awarded service 
connection for GSW of the right leg with MFB and limitation 
of motion of the right foot involving MG XI and assigned a 20 
percent disability evaluation under Diagnostic Code 5311 
effective from December 1949.  Service connection was also 
awarded for a gunshot wound scar of the left leg and a zero 
percent (noncompensable) evaluation was assigned effective 
from December 1949.  

Throughout the years, the veteran filed claims for increased 
evaluations for his service-connected disabilities.  After 
review, the assigned evaluations were confirmed and 
continued.

In connection with the veteran's April 1999 claim seeking 
increased ratings for the residuals of gunshot wounds of his 
legs and entitlement to a TDIU, he was afforded several VA 
C&P examinations in July 1999.  At an examination for scars, 
the clinical findings were of healed scars of the lateral 
aspect of the middle third of the left leg, oval shaped about 
2 x 1 cm, and healed scars of the lateral aspect of the 
distal third of the right leg with tenderness.  They were 
nonadherent, smooth in texture, and not tender.  There was no 
ulceration or breakdown of skin of the left leg but there was 
an abscess on the right leg.  There was no elevation or 
depression and no atrophy of the scars.  There was no 
inflammation, edema, or keloid formation of the scar on the 
left leg.  There was inflammation and edema of the scar on 
the right leg.  The diagnosis was healed scars of the left 
leg, residual of GSW.  There was no diagnosis provided for 
the right leg.  

A July 1999 X-ray showed a healed fracture of the distal 
right fibula; MFB of the distal right tibia with interosseous 
bone bridge.  

At a VA muscles examination in July 1999, the muscle group 
was identified as MG XI.  Clinical findings were that there 
were no associated injuries.  The circumference of the calf 
muscles was equal bilaterally.  There were no adhesions, 
tendon damage, bone, joint or nerve damage.  The muscle 
strength was 4/5 for each lower extremity with no loss of 
muscle function.  The diagnosis was GSW of the right leg with 
MFB, limitation of motion of the foot, with injury to MG XI.  

At a VA examination of the joints in July 1999, the veteran 
complained of pain, swelling over the right leg, and pain on 
ambulation.  He took analgesics symptomatically but could not 
recall the name of the medication.  Periods of flare-ups were 
mild to moderate and occurred three times a week, lasting for 
30 minutes.  Exposure to cold weather was a precipitating 
factor.  Alleviating factors were rest, medications, and a 
warm compress.  He was unable to walk long distances and had 
difficulty on stairs and entering vehicles.  He used a cane.  
At the time of the injury, he had been treated with local 
cleaning and debridement of the wound.  

Clinical findings were that pain began on flexion of right 
knee at 100 degrees.  There was swelling of both ankle joints 
and tenderness and redness 2 cm above the right lateral 
malleolus with pain.  He ambulated with a limp over the right 
leg with a tendency to lose balance.  His knees were wobbling 
and his lower extremities were unsteady when he was asked to 
stand.  

The examination report indicates that neutral position of the 
ankle is with the foot at 90 degrees to the ankle.  From that 
position, dorsiflexion is 0 to 20 degrees; plantar flexion is 
0 to 45 degrees.  Clinical findings were that bilateral ankle 
range of motion was 0-20 degrees for dorsiflexion and 0-45 
degrees for plantar flexion.  During flare-ups, bilateral 
ankle range of motion was 0-10 degrees for dorsiflexion and 
0-35 for plantar flexion.  

An X-ray in July 2001 showed equal minimal degenerative joint 
disease (DJD)  in both ankles.  There was a single retained 
MFB with healed focal fracture and interosseous bridge of the 
right distal tibia.  There was a healed fracture with 
osteomyelitic changes of the distal fibula, inactive from 
July 1999 and May 1994.  

At a VA examination for scars in July 2001, the veteran 
complained of pain in his right ankle with difficulty in 
ambulating and a limp on the right lower extremity.  Clinical 
findings were a healed scar on the left proximal lateral 
third thigh a residual of SW measuring 2 x 3 cm in diameter, 
non-tender, non-adherent, and a healed scar on the right 
distal lateral third leg, residual of a GSW, measuring about 
2x3 cm in diameter.  There was tenderness on the healed scar 
of the right leg when pressure applied.  The scar was 
nonadherent and no ulceration or breakdown of the skin.  The 
texture was rough.  There was no elevation or depression of 
the scar.  The underlying tissue loss was from injury to MG 
XI.  There was slight swelling of the right ankle.  The scars 
were slightly hyperpigmented with mild disfigurement.  The 
limitation of function by scar was limitation of motion of 
the right ankle.  The diagnoses were healed scar of the left 
leg as a residual of "SW" (shrapnel wound) and healed scar 
of the right leg, residual of GSW with retained MFB (RMFB) 
with healed focal fracture of the right distal tibia.  

At a VA C&P examination of muscles in July 2001, the veteran 
complained of leg cramps at night that were more severe on 
the right leg.  The right lower extremity had fair muscle 
strength and the left lower extremity had good muscle 
strength.  There was slight swelling of the right lower 
extremity.  There was bulging at the site of the healed scar; 
when the right ankle was dorsiflexed, it bulged out, and when 
ankle plantar flexion was done, the bulging diminished.  The 
muscle group could move the joint independently through 
useful range of motion but with limitation of motion due to 
pain.  The diagnoses were residual of GSW of the right leg 
with injury to MG XI with retained MFB, and healed focal 
fracture and interosseous bridge distal fibula with 
osteomyelitic changes of the distal fibula, inactive.  There 
was minimal DJD of both ankles.  A healed scar was a residual 
of SW of the left leg.

At a VA C&P examination of joints in July 2001, the veteran 
complained of difficulty in walking with pain in the right 
ankle and both knees.  He complained of pain, stiffness and 
denied instability.  He could not endure long standing or 
walking.  He took medication for pain.  He had flare-ups 3 to 
4 times a week which were precipitated by cold and rainy days 
and relieved temporarily by pain medication.  He used a cane 
in walking.  He had had a foreign body (FB) removed from his 
left leg in 1942 at Little Baguio, and the FB in his right 
leg was not removed.  He had limitations in walking, 
climbing, and standing for long periods of time.  

Clinical findings at the July 2001 joint examination were 
that dorsiflexion/plantar flexion of the right ankle was 
painful from 10 to 20 degrees.  He could not endure rising on 
his heels and toes on flare-ups.  He walked slowly using a 
cane.  He had pain of the right knee on flexion.  Normal 
flexion of the knee is from 0 to 140 degrees, and flexion of 
the right knee was 0 to 110 degrees and of the left knee was 
0 to 140 degrees.  He had full extension.  

The veteran complained of pain of the right ankle.  Range of 
motion of the right ankle was dorsiflexion of 0 to 10 
degrees, and plantar flexion 0 to 30 degrees.  On flare-ups, 
right dorsiflexion was 0 to 5 degrees and right plantar 
flexion was 0 to 20 degrees.  The left ankle had normal range 
of motion and no findings provided for flare-ups.  

The diagnoses were residual below right leg with RMFB, with 
healed focal fracture and interosseous bridge of the distal 
fibula, with osteomyelitic changes with injury to MG XI; 
minimal DJD of both ankles; and residual of SW, of the left 
leg, with healed scar.  

A private medical certificate dated in September 2001 by Dr. 
M.R.M., Jr. certified that the veteran had been under medical 
care since June 2000 for edema of the lower portion of the 
right leg with pain.   

The veteran submitted a private report of an X-ray in 
November 2000 with findings of a metallic foreign body 
superimposed on the anterolateral aspect of the distal tibia 
with sclerotic changes noted at the medical cortical aspect 
of the distal fibula.  The ankle joint space was intact and 
there was no appreciable fracture line.  

The veteran testified at a hearing at the RO in December 2002 
at which time he submitted a duplicate copy of the findings 
of a November 2000 X-ray.  He testified that his right leg 
injury had worsened because sometimes he could not walk due 
to the swelling and the pain.  The swelling was at the area 
where the shrapnel was located.  With regard to his claim for 
individual unemployability, he stated that he was already 
very old and could not find work anymore.  The Hearing 
Officer discussed the requirements for a TDIU rating, and the 
veteran indicated that he understood.  

At a VA examination of scars in December 2002, the history of 
the injury was that he suffered a shrapnel injury to both 
legs in February 1942 from an aerial bomb, which was treated 
in a field hospital, and he returned to active service 
fighting the enemy in April 1942, two months after the 
injury.  The veteran complained of pain and swelling of the 
right leg especially during cold weather.  Clinical findings 
show a 1.0 cm entry wound (no exit wound) that was slightly 
depressed, smooth, nontender, with no adhesions, on the 
lateral aspect of the distal area of the right leg.  There 
was a 1.5 cm entry wound (no exit wound) with the same 
characteristics of the scar on the right leg, on the 
posterior aspect of the middle third area of the left leg.  
There was inflammation over the scar area of the right leg, 
with fluctuancy.  The scar was slightly hypopigmented with no 
disfigurement and no limitation of function by the scar.  The 
diagnosis was residual of shrapnel foreign body due to war 
injury of the right and left leg, MG XI.  

At a VA examination for peripheral nerves in December 2002, 
the veteran expressed complaints similar to those described 
above.  The clinical findings noted that the sensory function 
was diminished on the right lower leg to touch and pinprick 
compared to the left lower leg.  The motor function was 4/5 
on both lower extremities and diminished on both lower 
extremities.  There was swelling of the right lower leg 
around the ankle but no paralysis.  The examiner had reviewed 
the results of EMG-NCV testing.  The diagnosis was multiple 
peripheral neuropathy of the lower extremities.    

At a VA examination of muscles in December 2002, the veteran 
complained of severe pain during flare-ups limiting motion on 
his right ankle especially in cold weather and lasting the 
whole day; alleviated by warm compress and heating modalities 
and liniments.  He reported the initial injury and noted the 
removal of foreign body done for the left leg and debridement 
done for both legs at a field hospital.  The muscles injured 
were MG XI for both legs.  The clinical findings were that 
there was no major tissue loss of MG XI.  There were no 
adhesions and no tendon damage.  There was evidence of 
fibular bone, distal end damage of the right leg.  There was 
no evidence of bone damage and joint damage of the left leg.  
The muscle strength was fair to good, 4-/5, with no signs of 
atrophy.  The muscle group could move ankle joints through 
normal and functional range of motion, but endurance was poor 
with easy fatigability.  There was bilateral full range of 
motion, active and passive.  The diagnosis was residuals of 
shrapnel foreign body of the right and left leg, MG XI.  

At a VA examination of feet in December 2002, the clinical 
findings were edema of right lower leg and ankle, fluctuant, 
slightly warm, slightly to moderately tender, with fluctuancy 
at maximum over the site of the entry wound scar.  The 
examiner noted a shrapnel foreign body at the region of 
tibio-fibular joint area of the right leg, with evidence of a 
distal fibular fracture which had healed completely, due to 
irregularity of cortex of fibula at that area.  The diagnosis 
was residual of shrapnel foreign body with injury to MG XI, 
right and left due to war injury; and rule out cellulitis of 
the right lower leg and ankle.  

The examiner stated that as evidenced by the X-ray there is 
an MFB located intra-articularly in the tibio-fibular joint 
of the right lag with irregularities of cortex of distal 
fibula and slight changes in the joint surface as compared to 
the left side.  The examiner opined that, therefore, post-
traumatic arthritis was evident on the tibio-fibular joint of 
the right leg caused by the shrapnel.  Hence, his 
walking/gait was slightly to moderately affected by the 
injury on the right leg.  The left leg was not affected by 
the shrapnel injury or service-connected disability.  

A medical certificate from Dr. M.R.M., Jr., dated in October 
2003, stated that the veteran had been under his medical care 
since June 2000 to the present because of severe pain on the 
edematous right leg with difficulty of walking and other 
disorders.  These symptoms hampered the veteran to have 
sustainable income for daily existence.  

The veteran had a hearing in November 2003 regarding the 
issues of entitlement to service connection for ischemic 
heart disease, anxiety neurosis, cerebrovascular accident, a 
condition manifested by insomnia, malnutrition, and 
avitaminosis.  His testimony was only to inquire what was the 
best way to receive an increase in compensation, because he 
was poor and indebted.  

In a claim for TDIU submitted in February 2004, the veteran 
indicated that he last worked full time in 1980 and became 
too disabled to work in 2000.  He remarked that his service-
connected disabilities had involved nerves to the important 
organs of his body, which prevented him from following 
substantial gainful occupation.  He requested re-examination.  

At a VA examination of feet in December 2004, the veteran 
reported having flare-ups that were moderate to severe, 
lasting 20 to 30 minutes daily and occurring 2 to 4 times a 
day.  He used pain relievers and liniment for treatment.  
They were precipitated by cold temperature and prolonged 
standing and walking.  The veteran reported that during 
periods of acute pain he could not move his ankle joint of 
the right leg which limited movement of his right leg until 
the pain subsided.  He was using crutches.  This condition 
had a mild to moderate affect on the activities of daily 
living, due to pain.  It was noted that the veteran was 
completely retired.  He walked with a limp.  During a flare-
up his activities were interrupted and he had to rest.  He 
was unable to walk or stand for prolonged periods.  He was 
still able to perform most activities of daily living like 
self care but at times was assisted. 

Clinical findings were that his foot was normal, the ankle 
joint on the right leg had slight swelling.  Pain had the 
major functional impact on his foot.  There was edema, 
inflammation of the right lower leg and ankle, fluctuant.  
There was tenderness.  He walked with assistance and had a 
limp on the right leg.  He could not put pressure on the 
right leg.  There was dry skin over the area with scaling 
inflammation.  He had stooped posture on standing, could not 
perform rising on toes and heels, and lost his balance 
easily.  The diagnosis was a MFB in the distal right tibia 
secondary to GSW with old united fracture of the right fibula 
with bridging of tibula and fibula.  The examiner opined that 
the veteran's service connected disability of lower muscle 
injury and limited flexion of knee was likely getting worse.  
Symptom-wise, the veteran had more frequent pain and could 
not walk much.  There was also a chronic cellulitis and this 
would interfere with his employment, even sedentary in 
nature.  Pain itself easily would disrupt work or any form of 
activities.  

At a December 2004 examination of muscles, it was estimated 
that during acute pain on flare-up, lasting 20 to 30 minutes, 
he had moderate functional impairment.  There was limitation 
of motion.  His myalgia was almost daily aggravated by cold 
temperature and prolonged standing or walking, which 
moderately interfered with activities of daily living.  
Clinical findings were that there was no major tissue loss, a 
4 cm x 1 cm scar on the posterior aspect, distal 3rd, of 
right leg, no adhesions, and no tendon damage.  X-rays 
revealed there was evidence of fibular bone distal end damage 
of the right leg.  There was no evidence of bone damage on 
the left leg.  For the left leg the muscle group could still 
move the ankle joint through normal range of motion with 
slight limitation to pain.  There was normal functional range 
of motion with poor endurance and easy fatigue.  On the right 
leg, the muscle group could still move the ankle joint but 
was limited by pain.  The ankle joint had some contractures 
on dorsiflexion.  

Passive range of motion for the right ankle was 3 degrees' 
dorsiflexion, 40 degrees of plantar flexion, 5 degrees of 
inversion, and 5 degrees of eversion.  Active range of motion 
was 0 degrees of dorsiflexion, 25 degrees of plantar flexion 
and zero degrees for inversion and eversion.  With pain, 
there was 30 degrees of plantar flexion and no other motion, 
and with repetition there was 25 degrees of plantar flexion 
and no other movement.  During flare-ups there was no range 
of motion.  

Passive range of motion for the left ankle was 20 degrees of 
dorsiflexion, 40 degrees of plantar flexion and 30 degrees of 
inversion and 20 degrees of eversion.  Active range of motion 
was 10 degrees of dorsiflexion, 40 degrees of plantar 
flexion, 30 degrees of inversion and 10 degrees of eversion.  
With pain, there were 10 degrees of dorsiflexion and 20 
degrees of plantar flexion, 20 degrees of inversion and 10 
degrees of eversion.  During flare-ups there was no movement.  

Pain had the major functional impact on range of motion.  The 
diagnosis was residual of GSW penetrating MG XI and 
cellulitis of the right leg.  

At a VA examination for scars in December 2004 the veteran 
complained of muscle pain, tenderness of the scar at times, 
and swelling of the right leg.  The scar on the right leg was 
on the posterior aspect of the distal 3rd of the right leg, 4 
x 1 cm, with slight tenderness.  There was no adherence.  The 
skin was irregular, dry and scaly, the whole distal 3rd of 
the right leg had some redness and swelling.  There was 
slight depression on the center of the scar, with no soft 
tissue damage or loss.  There was inflammation and edema of 
the right distal 3rd of the right leg, fluctuant.  The area 
surrounding the scar was reddish in color and the scar was 
hypopigmented.  There was no limitation of motion or other 
limitation of function caused by the scar.  The diagnosis was 
healed scar secondary to GSW on the distal 3rd of the right 
leg, with cellulitis.  

The impression of X-rays of the right tibia and fibula and 
the right ankle indicated an MFB, in the distal right tibia, 
with no evidence of osteomyelitis.  There was an old united 
fracture of the distal right fibula, with bridging of the 
distal tibia and fibula.  

B.  Legal criteria for increased ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. 1155 (West 2002); 38 C.F.R. Part 4 (2004).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 C.F.R. § 4.1.  

In determining the level of impairment, the disability must 
be considered in the context of the whole recorded history.  
38 C.F.R. 4.2, 4.41.  The Board notes that where an increase 
in a service-connected disability is at issue, the present 
level of disability is of primary concern.  Although review 
of the recorded history of a service-connected disability is 
important in making a more accurate evaluation, see 38 C.F.R. 
§ 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7.  When, after 
consideration of all the evidence and material of record in 
an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the veteran.  38 C.F.R. §§ 3.102, 4.3.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991). 

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain, supported by adequate 
pathology and evidenced by pain on movement, on the 
functional abilities.  38 C.F.R. 4.10, 4.40, 4.45 (2002); see 
VAOPGCPREC 36-97.

The Court of Appeals for Veterans Claims, in DeLuca v. Brown, 
8 Vet. App. 202 (1995), has held that, where evaluation is 
based upon limitation of motion, the question of whether pain 
and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. 4.40, 4.45, and 4.59.

A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  Moderate disability 
of muscles is characterized by a through-and-through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  History and complaint characteristic of moderate 
disability of muscles includes service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings include entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles is characterized by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaint 
characteristic of moderately severe muscle injury includes 
service department records or other evidence showing  
hospitalization for a prolonged period for treatment of 
wound.  A showing of moderately severe muscle disability 
should include a record of consistent complaints of cardinal 
signs and symptoms of muscle disability as defined in 
38 C.F.R. § 4.56(c) and, if present, evidence of inability to  
keep up with work requirements.  Objective findings 
characteristic of moderately severe muscle disability include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups.  Indications 
on palpation of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles compared with the sound 
side are also indicative of moderately severe muscle 
disability.  Tests of strength and endurance compared with 
the sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles is characterized by a through-
and-through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding and scarring.  History and 
complaint characteristic of severe disability of muscle 
includes service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. § 
4.56(c), worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
severe muscle disability include ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile. (B)  
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4). 

Muscle injury to Muscle Group XI affects propulsion of the 
foot, plantar flexion of the foot, flexion of the toes, 
flexion of the knee, and stabilization of the arch of the 
foot.  It includes the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris muscles.  Under the criteria of DC 
5311 for injuries to MG XI, a moderate disability warrants a 
10 percent disability rating.  A moderately severe disability 
warrants a 20 percent disability rating.  A maximum 30 
percent rating is awarded when there is severe disability.  
38 C.F.R. § 4.73, DC 5311.

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
4.45(f) (2004).  Arthritis due to trauma, substantiated by X-
ray findings, is rated as degenerative arthritis.  38 C.F.R. 
4.71a, DC 5010.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R.  4.71a, 
DC 5003.

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

In the absence of limitation of motion, a 20 percent 
evaluation is warranted where there is X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups with occasional incapacitating exacerbations.

A 10 percent evaluation is warranted with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups. The 20 percent and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  Id.

Normal ankle joint motion is from 0 to 20 degrees of 
dorsiflexion and 0 to 45 degrees of plantar flexion.  38 
C.F.R. 4.71, Plate II (2004).

The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

During the pending appeal, the regulations for evaluation of 
skin disabilities were amended, effective August 30, 2002.  
When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and, because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49,590 (July 31, 2002). 

Pursuant to the former criteria, for scars that are 
superficial, poorly nourished, with repeated ulceration, a 
10 percent evaluation is provided under 38 C.F.R. Part 4, 
DC 7803.  For scars that are superficial, tender, and painful 
on objective demonstration, a 10 percent evaluation is 
provided under 38 C.F.R. Part 4, DC 7804.  For other scars 
the basis of evaluation is rated on limitation of function of 
the affected part in accordance with 38 C.F.R. Part 4, DC 
7805.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (prior to Aug. 
30, 2002).

The revised criteria provide that a 40 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 144 square inches (929 square 
centimeters).  A 30 percent disability rating is assigned for 
scars, other than on the head, face, or neck, that are deep 
or that cause limited motion and have area or areas exceeding 
72 square inches (465 square cm).  A 20 percent disability 
rating is assigned for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion and have 
area or areas exceeding 12 square inches (77 square cm).  A 
10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are deep or that cause 
limited motion and have area or areas exceeding 6 square 
inches (39 square cm).  38 C.F.R. 4.118, Diagnostic Code 7801 
(2004).  Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 4.25 of this part.  Id.  A deep scar is 
one associated with underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for scars, other 
than on the head, face, or neck, that are superficial and 
that do not cause limited motion and have area or areas of 
144 square inches (929 square centimeters) or greater.  38 
C.F.R. § 4.118, Diagnostic Code 7802 (2004).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. §  
4.25.  Id.  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.

A 10 percent disability rating is assigned for superficial, 
unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2004).  An unstable scar is one where, for any reason, there 
is frequent loss of covering of skin over the scar.  Id.  A 
10 percent disability rating is assigned for superficial 
scars that are painful on examination.  38 C.F.R. § 4.118, DC 
7804 (2004). 

Under Diagnostic Code 7805, other scars are rated on 
limitation of function of affected part.  38 C.F.R. § 4.118, 
DC 7805 (2004).

Both the old and new regulations for evaluating the veteran's 
residual scars of GSWs of both legs have been considered by 
the Board in this case, because of the amendments which 
occurred during the pendency of the claim, pursuant to 
VAOPGCPREC 7-2003, supra.  In any future claims and 
adjudications, the RO will apply only the amended rating 
criteria, and will consider evidence developed after the 
present claim.

While the veteran and his representative were never afforded 
notice of the change in the regulations regarding how skin 
disabilities are to be evaluated, the changes are not 
significant in the present context, and thus there is no 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

C.  Analysis

1.  Residuals of GSW of right leg with MFB and limitation of 
motion
of right foot involving MG XI 

The Board notes that, although the veteran now has a 30 
percent evaluation for residuals of GSW of the right leg 
effective from December 2004, his prior rating of 20 percent 
rating was effective from December 1949.  Since the 20 
percent rating had been in effect for more than 20 years, 
that evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951 (2004).

The veteran seeks an evaluation in excess of 30 percent for 
service-connected residuals of a gunshot wound of the right 
lower leg involving Muscle Group XI.  The RO assigned this 
rating under the provisions of DC 5311 of the Schedule for 
Rating Disabilities, 38 C.F.R. § 4.73.

Muscle injury to Muscle Group XI affects propulsion of the 
foot, plantar flexion of the foot, flexion of the toes, 
flexion of the knee, and stabilization of the arch of the 
foot.  It includes the triceps surae (gastrocnemius and 
soleus), tibialis posterior, peroneus longus, peroneus 
brevis, flexor hallucis longus, flexor digitorum longus, 
popliteus, and plantaris muscles.  Under the criteria of DC 
5311 for injuries to Muscle Group XI, a maximum 30 percent 
rating is awarded when there is severe disability.  38 C.F.R. 
§ 4.73, DC 5311 (2004).

The veteran's residuals of a gunshot wound of the right lower 
extremity have been evaluated as 30 percent disabling for a 
severe disability of Muscle Group XI, which is the maximum 
evaluation available under 38 C.F.R. § 4.71a, DC 5311.  Thus, 
as the veteran is in receipt of the maximum evaluation under 
DC 5311, a higher schedular evaluation under this code is not 
available.  As to DeLuca considerations, an additional rating 
pursuant to §§ 4.40, 4.59, and the holding in DeLuca, supra, 
is not for application because the veteran's disability 
evaluation is not predicated on loss of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).

Although at a VA examination in December 2002, the examiner 
opined that post-traumatic arthritis was evident on the 
tibio-fibular joint of the right leg that affected his 
walking and gait, a separate evaluation is not warranted, as 
the symptomatology overlaps with the symptomatology shown by 
the injury to MG XI that affects propulsion and plantar 
flexion of the right foot.  See Esteban, supra. 

The Board has considered whether a separate compensable 
evaluation for a residual scar is warranted.  As noted above, 
during the pendency of the veteran's claim and appeal the 
regulations for evaluation of skin disabilities were amended, 
effective August 30, 2002.  Generally, in a claim for an 
increased rating, where the rating criteria are amended 
during the course of the claim and appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before 
the effective date of the change.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2004).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's residual scar.

The residual GSW scar on the right leg has been consistently 
described as well-healed with no adhesions.  At the recent 
December 2004 examination there was slight tenderness of the 
scar, with slight depression on the center of the scar with 
no soft tissue damage or loss.  The scar caused no limitation 
of motion or other limitation of function.  Although there 
was slight tenderness of the scar, this symptomatology 
overlaps with tenderness of the right leg which is currently 
evaluated under DC 5311.  Therefore, a separate evaluation 
for the residual scar on the right leg is not warranted.  38 
C.F.R. § 4.14, § 4.118, DC 7803, 7804, 7805 (effective prior 
to Aug. 30, 2002); 38 C.F.R. § 4.118, DCs 7802, 7803, 7804, 
7805 (effective as of Aug. 30, 2002).

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the 
right distal fibula.  An X-ray in July 2001 showed a healed 
fracture with osteomyelitic changes of the distal fibula, 
inactive from July 1999 and May 1994.  At VA examinations in 
July 2001, the diagnoses of the right lower extremity 
included osteomyelitic changes of the distal fibula, 
inactive.  At a December 2004 VA examination for scars, it 
was noted that an X-ray showed no evidence of osteomyelitis.  

Based upon the above, and with consideration of the 
reasonable-doubt doctrine, the Board concludes that the 
evidence is in approximate balance, and that a separate 
evaluation for inactive osteomyelitis of the right fibula, as 
a residual of the old gunshot wound residuals of the right 
leg, is for application.  In light of the foregoing, the 
Board concludes that the veteran's inactive osteomyelitis of 
the right fibula warrants a separate evaluation of 10 percent 
under DC 5000.  However, the criteria for a 20 percent 
evaluation have not been met as the evidence does not 
disclose that the veteran has had any active osteomyelitis 
within the past five years.  

Although the Board considers the potential application of the 
various other provisions of 38 C.F.R., Parts 3 and 4, keeping 
in mind the avoidance of pyramiding (38 C.F.R. § 4.14), the 
combined rating (see Combined Ratings Table at 38 C.F.R. § 
4.25) for disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  Thus, in this 
case, the combined evaluations shall not exceed the 40 
percent evaluation for disabilities below the knee at 
Diagnostic Code 5165 or for amputation of the forefoot, 
proximal to the metatarsal bones (more than one-half of 
metatarsal loss) at DC 5166.  As a result, a higher 
disability rating for the veteran's right leg disability is 
precluded by the amputation rule.  Simply stated, the Board 
may not award the veteran a disability evaluation greater 
than the 40 percent disability evaluation he would receive if 
he did not have a right leg.  Accordingly, an evaluation 
greater than 40 percent is precluded by operation of law.

2.  Residuals of GSW of the left leg involving MG XI

When service connection was granted in December 1951, the RO 
assigned a zero percent evaluation for a scar residual 
effective from 1949.  

More recently, during this appeal, the RO assigned a 10 
percent evaluation effective from December 2004.  This was 
based on a VA examiner's finding in December 2004 that the 
veteran could move his ankle joint through normal range but 
with slight limitation of motion to pain.  Poor endurance and 
easy fatigue were also noted.  With consideration of the 
DeLuca provisions, the RO assigned a 10 percent evaluation 
under DC 7804-5271 for moderate limitation of motion.  

The evidence of record does not show marked limitation of 
motion.  The range of motion findings at the recent December 
2004 examination show no more than moderate limitation of 
motion of the left ankle.  Accordingly, a 20 percent 
evaluation is not warranted under DC 5271.  

With regard to the veteran's residual scar, such has been 
consistently described as well-healed, non-adherent, non-
tender, and essentially asymptomatic.  As such, a higher 
rating under the old scar codes is not warranted.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (prior to Aug. 30, 
2002).  Further, with regard to the newly revised codes it is 
noted that the veteran's scar of the left leg is well-healed, 
and not productive of any limitation of motion.  Thus, a 
higher rating under the newly revised codes is not warranted.  
His symptoms are not productive of a higher rating under the 
new or old codes.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 
7803, 7803, 7805 (effective Aug. 30, 2002).  In sum, a 
compensable rating for the veteran's residual GSW scar of the 
left leg is not warranted.

The evidence of record shows that MG XI was involved in the 
GSW of the left leg.  In order to warrant an evaluation in 
excess of 10 percent for residuals of a gunshot wound of the 
left leg under DC 5311, the evidence must establish that the 
veteran has moderately severe muscle damage.  Under the 
criteria of Diagnostic Code 5311 for injuries to Muscle Group 
XI, a moderate disability warrants a 10 percent disability 
rating.  A moderately severe disability warrants a 20 percent 
disability rating.  A maximum 30 percent rating is awarded 
when there is severe disability.  38 C.F.R. § 4.73, DC 5311 
(2004).

The historical evidence does not show that the gunshot wound 
of the left leg was a through-and-through or deep penetrating 
wound with debridement, prolonged infection, sloughing of 
small parts, and/or intermuscular scarring which is 
contemplated by a moderately severe muscle injury, or that he 
was hospitalized for a prolonged period for that particular 
injury or that there was a consistent record of complaint of 
the cardinal symptoms of muscle wounds.  38 C.F.R. § 
4.57(d)(3).  Thus, no more than a 10 percent rating for 
residuals of a SFW of the left leg would be warranted under 
Diagnostic Code 5311.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


3.  TDIU

Total disability evaluations may be assigned where the 
schedular evaluation for service-connected disability is less 
than 100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployment without 
regard to advancing age.  38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16.  If there is only one such disability, this disability 
shall be ratable at 60 percent or more, or if there are two 
or more disabilities, there shall be at least one ratable at 
40 percent or more (in pertinent part, disabilities of both 
lower extremities or affecting a single body system, e.g., 
orthopedic, will be considered one disability) and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Id.  A total disability rating may be 
assigned to veterans who fail to meet the schedular standards 
under 38 C.F.R. §§ 3.321(b)(2), 3.340, 3.41, 4.16, 4.17.  It 
is the established policy of VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled.  Therefore, rating boards should submit to 
the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in § 
4.16(a).  38 C.F.R. § 4.16(b). 

Unemployability associated with advancing age or intercurrent 
disability may not be considered in determining entitlement 
to a total rating based on unemployability due to service-
connected disability.  38 C.F.R. § 4.19.  

Service connection is currently in effect for residuals of 
GSW of the right leg with retained metallic foreign body and 
limitation of motion of the right foot involving muscle group 
XI, evaluated as 30 percent disabling; residuals of a GSW of 
the left leg involving MG XI, evaluated as 10 percent 
disabling; and inactive osteomyelitis of the right fibula, 
now evaluated as 10 percent disabling pursuant to this 
decision.  This yields a combined 40 percent disability 
evaluation.  See 38 C.F.R. § 4.25. Thus, the veteran does not 
meet the schedular standards set forth in section 4.16(a).


To warrant a total rating based upon individual 
unemployability, the veteran's service-connected disabilities 
must be severe enough, in light of his educational background 
and employment history, to render him unable to secure and 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the court 
discussed the meaning of "substantially gainful 
employment."  In this context, it noted the following 
standard as set forth in Timmerman v. Weinberger, 510 F.2d 
439, 442 (8th Cir. 1975):  It is clear that the claimant need 
not be a total "basket case" before the courts find that 
there is an inability to engage in substantial gainful 
activity.  The question must be looked at in a practical 
manner, and mere theoretical ability to engage in substantial 
gainful employment is not a sufficient basis to deny 
benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Id.

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
veteran's level of education, special training, and previous 
work experience, but not to his age or to any impairment 
caused by non-service-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The evidence of record shows that the veteran's service-
connected disabilities have resulted in various symptoms, 
including limited motion and pain.  However, the veteran's 
service-connected disabilities alone are not of such nature 
and severity as to prevent him from securing or following all 
types of substantially gainful employment.  The Board notes 
that Dr. M.R.M. wrote that the veteran was hampered by 
symptoms to have sustainable income for daily existence.  The 
symptoms included his service-connected residuals of GSW of 
his right leg with pain and difficulty of walking, and also 
included non-service-connected disabilities of heart disease 
and generalized body weakness.  Although the veteran contends 
that his service-connected disabilities have involved nerves 
to the important organs



of his body which has prevented him from following a 
substantial occupation, there is no medical evidence of 
record linking disabilities of organs of his body to his 
service-connected disabilities.  Further, the veteran has not 
been shown to have the professional expertise necessary to 
provide meaningful evidence regarding his allegations as to 
any causal relationship between his service-connected 
disabilities and his non-service-connected disabilities.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Some functional impairment as a result of the veteran's 
service-connected disabilities has been shown.  The December 
2004 VA examiner indicated that his right leg condition had 
periods of acute pain during which he could not move his 
right ankle joint, and limited movement of his right leg 
until the pain subsided, and noted this condition had a mild 
to moderate affect on the activities of daily living.  The VA 
examiner thought that the pain would disrupt work or any form 
of activities.  However, the examiner had also noted the 
veteran had difficulty with movement during flare-ups, and 
estimated that he had moderate functional impairment and that 
his muscle pain moderately interfered with daily living.    

Overall, the evidence of record in this case does not support 
the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  From the record, it is not clear that 
the veteran has previous work experience, and more recently 
he has reported that he was retired.  The fact that a veteran 
is unemployed or has difficulty obtaining employment is 
insufficient to establish unemployability.  The relevant 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).



Thus, the veteran has not shown that service-connected 
disability precludes him from all forms of substantially 
gainful employment.  The Board therefore concludes that the 
preponderance of the evidence is against the veteran's claim 
that his service-connected disability renders him unable to 
obtain or retain substantially gainful employment.  38 C.F.R. 
§§ 3.3.40, 3.341, 4.16.  The evidence is not so evenly 
balanced that there is any doubt as to any material issue.  
38 U.S.C.A. § 5107(b) (old and new version); Gilbert, supra.  
Accordingly, a TDIU is not warranted.    

Moreover, the Board finds that the evidence in this case does 
not present such an exceptional or usual disability picture 
as to render impractical the application of the regular 
schedular standards.  38 C.F.R. § 3.321(b)(1) (2004) (such 
ratings may be authorized by the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service).

III.  Service connection

A.  Factual background

The service medical records are negative for complaints, 
evidence, or treatment of in-service incurrence of anxiety 
neurosis, cerebrovascular accident, a condition manifested by 
insomnia, malnutrition, avitaminosis, ischemic heart disease, 
severe anemia, osteoporosis, arthritis (diagnosed as 
osteoarthritis), peptic ulcer, and/or cataract.  In the 
veteran's initial formal claim received in January 1950, 
these disabilities were not claimed.  A private medical 
certificate by Dr. M. M. dated in January 1950 and submitted 
with his claim shows that the veteran's heart was apparently 
normal and bilateral vision was 40/20.  The affidavits 
submitted with his claim only provided information regarding 
his gunshot wounds.  

On a photostatic copy of an Affidavit for Philippine Army 
Personnel completed in November 1945, the only injuries or 
diseases reported during service were his shrapnel wounds 
(which clearly denotes the gunshot wounds).  




On a May 1950 certified copy of P.A., A.G.O. Form 55, 
completed in May 1946, the wounds incurred in service were 
only the GSWs.  At a discharge examination in March (year not 
shown) there were no eye abnormalities, no psychiatric 
diagnoses, his cardiovascular system was normal, there were 
no musculoskeletal defects, the abdominal viscera were 
normal, and his blood test was negative.  His uncorrected 
vision was 20/20 bilaterally.  

The report of a private medical examination in November 1956 
shows complaints of gunshot wounds, chest and back pain since 
1952, and right hemiplegia since 1951.  He reported that 
since 1951 his condition progressively worsened accompanied 
by general body weakness, disturbance of sensation of the 
right half of the body, hemiplegia of the same, and chest and 
back pains.  The examination of the body systems were normal 
other than diminished right abdominal reflexes, diminished 
superfacial reflexes of the right side of the body, and 
swelling in the lower 3rd of the right leg with moderate pain 
thereon.  A laboratory examination of his blood revealed 
anemia.  A report of a private examination in April 1957 
shows the veteran's heart and lung were apparently normal.  
At a private examination in May 1972, his chest, heart and 
lungs were "OK".

In response to an inquiry from the veteran, in May 1983, the 
RO notified the veteran that official service department 
records did not show that he had been imprisoned for at least 
30 days as a prisoner of war.  

Private medical certificates from Dr. A.L.V. dated in 
December 1994 show that the veteran was treated for multiple 
medical disorders.  

With his claim received in April 1999, the veteran submitted 
a medical certificate from Dr. A.L.V. noting that he had been 
undergoing treatment from January to March 1999 for multiple 
disabilities to include disabilities claimed by the veteran 
as cardiac distress, a condition manifested by insomnia, and 
general debility.  



A private medical certificate dated in September 2001 by Dr. 
M.R.M., Jr., certified that the veteran had been under 
medical care since June 2000 for multiple disorders including 
post-traumatic osteoarthritis; chest pain on and off, due to 
ischemic heart disease; dizziness with headache, and blurring 
of vision due to right cataract.  

In June 2002 in response to a request from the RO as to 
clarification of the issues, the veteran indicated that he 
was claiming entitlement to service connection for ischemic 
heart disease, anxiety neurosis, cardio vascular accident 
(thrombosis), insomnia, malnutrition, and avitaminosis.  

A private medical certificate dated in October 2002 from Dr. 
A.E.F. stated that the veteran had been hospitalized for 
approximately two days in October 2002 for peptic ulcer and 
severe anemia.  The veteran submitted a report of an EKG in 
August 2000.  

In response to an inquiry from the RO, the veteran stated in 
September 2003 that the additional issues he was appealing 
were entitlement to service connection for severe anemia, 
osteoporosis, arthritis (diagnosed as osteoarthritis), peptic 
ulcer, and cataract.  

A medical certificate from Dr. M.R.M., Jr., dated in October 
2003, stated that the veteran had been under his medical care 
since June 2000 to the present because of multiple disorders 
including chest pain, on and off, vague to severe due to 
ischemic heart disease and generalized body weakness due to 
avitaminosis.  

Dr. E.N.O. certified that the veteran had been treated from 
October 1999 to November 2003 for "R. Arthritis".

Two medical certificates in November 2004 from Dr. A.E.F., 
certified that the veteran had been seen since October 2002 
when he was hospitalized.  His complaints were hypogastric 
pain accompanied by impaired bowel movement and body 
weakness.  The final diagnoses were peptic ulcer, urinary 
tract infection (UTI), and anemia.  

B.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  With 
chronic disease shown as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and certain chronic diseases become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

In addition, service connection may be granted if the 
evidence shows that the claimed condition was observed during 
service or any applicable presumption period and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

The Court held in Savage, supra, that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  10 Vet. App. at 497.  The 
only proviso is that there be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and his post-service symptomatology, unless such a 
relationship is one as to which a layperson's observation is 
competent.

C.  Analysis

Upon review, the Board finds that the service medical records 
are negative for any complaints, evidence or treatment of in-
service incurrence of anxiety neurosis, cerebrovascular 
accident, a condition manifested by insomnia, malnutrition, 
avitaminosis, ischemic heart disease, severe anemia, 
osteoporosis, arthritis (diagnosed as osteoarthritis), peptic 
ulcer, and/or cataract.  Further, at the veteran's discharge 
examination, his eyes and cardiovascular system were normal, 
there were no psychiatric diagnoses, no musculoskeletal 
defects, normal abdominal viscera, and no blood disorder.  
Moreover, he did not claim these disorders in his January 
1950 claim.  

As previously stated, for entitlement to service connection, 
there must be competent medical evidence of a nexus between 
the in-service findings and diagnoses, the post-service 
symptoms, and a current diagnosed disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

There is no evidence of record showing that the veteran has 
had a cerebrovascular accident.  The Board notes that the 
report of a private medical examination in November 1956 
shows of right hemiplegia since 1951.  There is no competent 
medical evidence of record that shows right hemiplegia was 
due to a cerebrovascular accident or to an incident in 
service.  Furthermore, the other medical evidence of record 
does not show that the veteran was paralyzed on his right 
side.  Apparently the RO included this disorder in its 
adjudication based upon the misfiled records that were in the 
veteran's file, however, the veteran did indicate in June 
2002 when he clarified the issues claimed (as listed by the 
RO) that he was seeking entitlement to service connection for 
this condition.  In the absence of proof of a present 
disability there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
appeal must fail, as there is no current diagnosis of a 
current disability from a cerebrovascular accident, and the 
claim on this issue must be denied on this basis alone.

The evidence of record clearly shows that the appellant has 
currently diagnosed disabilities of anxiety neurosis, a 
condition manifested by insomnia, malnutrition, avitaminosis, 
ischemic heart disease, severe anemia, osteoporosis, 
arthritis (diagnosed as osteoarthritis), peptic ulcer and 
cataract, the disabilities at issue for which service 
connection is claimed.  Accordingly, the appellant has 
satisfied one of the three foregoing requisites to prevail on 
a claim of entitlement to service connection.  However, there 
is no evidence of such disorders in service or for many years 
thereafter, much less any evidence of anemia, a peptic ulcer, 
arthritis, or ischemic heart disease, to a compensable degree 
during the first post-service year.  Furthermore, the 
competent medical evidence does not show any relationship of 
these claimed disorders to service on any basis.  Therefore, 
the appellant does not satisfy two of the three requirements 
to prevail in his claim.

The Board notes that the veteran has claimed entitlement to 
service connection for several disorders, namely 
avitaminosis, ischemic heart disease, malnutrition, anxiety 
neurosis, and osteoarthritis, for which entitlement to 
service connection is warranted on a presumptive basis for 
former prisoners of war interned or detained for not less 
than 30 days, if manifested to a degree of 10 percent or more 
at any time after service discharge or release from active 
military service, even though there is no record of such 
disease during service, provided the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  38 
C.F.R. § 3.309(c) (2004). 

The Secretary of Veterans Affairs has issued an interim final 
rule to effectuate a statutory amendment which eliminated the 
30-day requirement for certain disorders, and to add certain 
additional diseases which the Secretary has determined 
warrant a presumption of service connection for former POWs.  
See Veterans Benefits Act of 2003, Public Law No. 108-183 
(Dec. 16, 2003); 69 Fed. Reg. 60,083 (Oct. 7, 2004) (to be 
codified at 38 C.F.R. §§ 3.309(c)).

The evidence of record, however, does not show that the 
veteran was a POW.  In May 1983, the RO notified the veteran 
that official service department record did not show that he 
was imprisoned for at least 30 days as a POW, and the record 
does not document that he was a POW for any period of time.  
Accordingly, entitlement to service connection for these 
conditions as a former POW is not warranted.  

The veteran is competent as a layperson to report that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  While he may sincerely believe that 
the current disorders claimed are attributable to his 
service, there is no evidence of record that he has any 
specialized medical knowledge.  Laypersons are not considered 
competent to offer medical opinions or diagnoses, and 
testimony to that effect does not provide a basis upon which 
to establish service connection.  See Routen, Espiritu, 
supra.  Therefore, the veteran's assertions are not competent 
medical evidence of a nexus between his claimed current 
disorders and his active service, or of claimed continuity of 
symptomatology demonstrated since he left service.  

Based upon careful review of the evidence of record, the 
Board concludes that the preponderance of the evidence is 
against a finding that the veteran's current claimed anxiety 
neurosis, cerebrovascular accident, a condition manifested by 
insomnia, malnutrition, avitaminosis, ischemic heart disease, 
severe anemia, osteoporosis, arthritis (diagnosed as 
osteoarthritis), peptic ulcer, and/or cataract began during 
service.  The documentary record is of high probative value.  
There is no competent medical evidence that the veteran 
currently has these disorders which have been linked to 
service or to a service-connected disability.  No probative, 
competent medical evidence exists of a relationship between 
the conditions currently claimed and any continuity of 
symptomatology asserted by the veteran.  See McManaway v. 
West, 13 Vet. App. 60, 66 (1999) (holding that, where there 
is assertion of continuity of symptomatology since service, 
medical evidence is required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition"), vacated on other grounds sub nom. McManaway v. 
Principi, 14 Vet. App. 275 (2001) (per curiam); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

Applying the criteria above to the veteran's claim, the Board 
must note that there is no competent medical evidence of 
record even suggesting a link between a current disability 
associated with anxiety neurosis, cerebrovascular accident, a 
condition manifested by insomnia, malnutrition, avitaminosis, 
ischemic heart disease, severe anemia, osteoporosis, 
arthritis (diagnosed as osteoarthritis), peptic ulcer, and/or 
cataract and his military service.  As for the veteran's 
contentions asserting a claimed etiological nexus to service, 
the probative value of the positive evidence represented by 
his lay assertions is outweighed by that of the more 
objective negative evidence cited above, to include the 
negative service medical records.  As discussed above, the 
veteran is not professionally competent to provide an opinion 
as to the etiology of his claimed disabilities.  See Routen, 
Espiritu, supra. 

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's claimed anxiety neurosis, cerebrovascular accident, 
a condition manifested by insomnia, malnutrition, 
avitaminosis, ischemic heart disease, severe anemia, 
osteoporosis, arthritis (diagnosed as osteoarthritis), peptic 
ulcer, and/or cataract are related to any incident during 
service.  Thus, the preponderance of the evidence is against 
granting service connection, either on a direct basis or on 
any presumptive basis.  Since the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, the claim is denied.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of gunshot wound (GSW) of the right leg with metallic foreign 
body (MFB) and limitation of motion of the right foot 
involving muscle group (MG) XI is denied. 

Entitlement to a separate rating of 10 percent for inactive 
osteomyelitis of the right leg is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for residuals 
of a GSW of the left leg involving MG XI is denied.

Entitlement to a TDIU is denied.

Entitlement to service connection for anxiety neurosis, a 
cerebrovascular accident, a condition manifested by insomnia, 
malnutrition, avitaminosis, ischemic heart disease, severe 
anemia, osteoporosis, arthritis (diagnosed as 
osteoarthritis), peptic ulcer and/or cataract is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


